Citation Nr: 1814833	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  05-03 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated 20 percent prior to June 3, 2016, and 40 percent thereafter.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and bipolar disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1983 to September 1994.  The Veteran's period of service from January 1983 through April 29, 1992 is considered honorable; his service from April 30, 1992 to September 1994 is considered dishonorable for VA compensation purposes.

This appeal comes to the Board on appeal from March 2004 and August 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2009, the Board granted the Veteran's petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and remanded the underlying claim for further development.  In a June 2011 decision, the Board denied the underlying service connection claim.  The Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims (the Court).  

In July 2012, the Court set aside the June 2011 Board decision and remanded the claim for readjudication in compliance with a July 2012 Joint Motion for Remand by counsel for the Veteran and VA.

In February 2013, the Board remanded the Veteran's claim for additional development.  For the reasons discussed below, another remand is necessary.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In a January 2017 statement, prior to the promulgation of a decision on the appeal, the Veteran requested to terminate the appeal of his claims of entitlement to an increased rating for a lumbar spine disability and entitlement to service connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an increased rating for a lumbar spine disability by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a right knee disability by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In a January 2017 statement, the Veteran withdrew the claims of entitlement to an increased rating for a lumbar spine disability and entitlement to service connection for a right knee disability.  See January 3, 2017 correspondence.  

There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  The Board does not have jurisdiction to review these claims; they are dismissed.


ORDER

The withdrawn claim of entitlement to an increased rating for a lumbar spine disability is dismissed.

The withdrawn claim of entitlement to service connection for a right knee disability is dismissed.


REMAND

In the February 2013 remand, the Board directed the AOJ to obtain any available in-service clinical records from Walter Reed Army Medical Center and as well as any outstanding VA medical records, to include records from March 2007.  See July 2012 JMR, pp. 2-3.  The outstanding VA medical records identified by the JMR were obtained in March 2016, and available records from Walter Reed Army Medical Center were associated with the claims file in October 2016.  However, additional development is necessary.

In September 2017, the Veteran's representative submitted over 4000 pages of evidence for inclusion in the claims file, comprising VA medical records and 144 pages of service medical and personnel records from the National Personnel Record Center (NPRC).  The manner in which the records were scanned into the Veteran's electronic record frustrates the Board's de novo review of the Veteran's claims file.  The Board attempted to cure this circumstance through administrative channels but was unsuccessful.  

To the extent the Board was able to view these records, the service medical and personnel records were scattered throughout the newly associated files such that it is unclear whether the complete 144 pages of NPRC records were added to the file.  As these records are pertinent to the Veteran's claim, the AOJ should obtain the CD-ROM containing the VA and NPRC records and associate these documents with the claims file so they are readily accessible.  If this is not possible, the AOJ should request the Veteran's service medical and personnel records from the NPRC and associate those documents with the claims file, and upload any outstanding VA medical records.  

The Veteran and his representative contend that the Veteran's acquired psychiatric disorder began during the Veteran's honorable period of active service, and have submitted medical evidence in support of that contention.  See September 2017 submission, including the medical report from Dr. M. C.  However, the September 2017 medical report contains numerous factual inconsistencies which limit its probative value.  Dr. M. C. states that the medical record makes it clear the Veteran's psychiatric symptoms as far back as 1983 and progressed in an exponential fashion from that point forward.  See Dr. M. C.'s report, pg. 2.  However, Dr. M. C. later states that the Veteran's service records at separation did not specifically document a diagnosis of mental illness during his period of service from January 1983 to April 1992.  Indeed the Veteran's service treatment records show no signs, symptoms, or treatment for a psychiatric condition prior to February 1993.  Instead, Dr. M. C. observed that in September 2016 the Veteran reported he did not seek mental healthcare prior to February 1993 because he did not want to admit he had a problem, as he was drinking heavily, gambling, and drowning his depression in dangerous distractions.  Id. at pg. 4.  

Yet the Veteran's statements during and since service are both internally inconsistent and contradict Dr. M. C.'s findings.  In a February 23, 1993 record from Walter Reed Army Medical Center, the Veteran reported that prior to February 11, 1993, he had no history of affective illness and denied alcohol dependence, past or current perceptual disturbance, mood lability, suicidal or homicidal ideation, impulsivity, trouble with the law, or trouble in the military.  He stated he drank alcohol only occasionally with friends, and had no history of alcohol interfering with occupational functioning.  Moreover, the Veteran reported that his symptoms of insomnia, decreased appetite, decreased concentration, and suicidal and homicidal ideation began on February 11, 1993 and subsequently resolved.  In a March 15, 1993 report at the Navy Medical Clinic in Philadelphia, the Veteran described a longstanding pattern of impulsiveness, which included attempting to kill his sister when he was 13 years old after she made him angry.  In an August 12, 1999 record, the Veteran reported he began having symptoms of aggressiveness and violence when he joined the Army in 1983.  In a December 10, 2003 psychiatry note, the Veteran said he and his wife began having marital problems in 1993; he added that as a child he became angry with his sister and attempted to harm her, and felt that he must have had the beginning symptoms of bipolar disorder at that time.  In an April 21, 2008 VA psychiatry note, the Veteran reported he started having psychiatric problems in 1994 when he attempted to kill his wife and child.  In a March 17, 2010 VA psychiatry note, the Veteran reported he was already mentally ill when he attempted to kill his wife and child; the physician's note states that the Veteran had a genetic predisposition towards affective disorders.  Dr. M. C.'s report did not reconcile these disparate statements.

To the extent that the Veteran submitted lay statements from his brother, sister, and fellow service member, all of which were substantially relied upon by Dr. M. C.'s report, these statements are also inconsistent with the Veteran's in-service and post-service statements regarding his symptomatology.

In light of the foregoing, the Board finds it appropriate to remand the Veteran's claim to afford him a VA psychiatric examination.  The Board observes that in a January 2012 statement the Veteran suggested there was a link between his psychiatric symptoms and his service-connected back and left knee disabilities; thus development on this theory of entitlement should also be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  To the extent possible, obtain readable copies of the documents that are contained on the September 17, 2017 CD-ROM, to include requesting an additional copy from the Veteran and his representative if necessary.  If readable copies are not made a part of the record, the Veteran must be notified of the unavailability of any missing documents and be afforded an opportunity to provide any copies of such records that he may have in his possession.

2.  Attempt to obtain the Veteran's service personnel records from all appropriate sources.

3.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities.  

4.  Thereafter, afford the Veteran an appropriate VA examination to address the relationship to service of any acquired psychiatric disorder present since approximately December 2003 even if such condition subsequently resolved during the appeal period.  

All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was performed.

Based on clinical evaluation of the Veteran and review of the claims file, the examiner is asked to provide responses to the following:

a.  Identify any diagnosed acquired psychiatric disorder present since approximately December 2003, even if the condition subsequently resolved.  

b.  For each disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder had its onset during the Veteran's honorable period of active service from January 1983 through April 29, 1992 or is otherwise related to any in-service injury, event, or disease during this period.

c.  For each disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is due to or caused by the Veteran's service-connected lumbar spine and / or left knee disabilities.

d.  For each disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is aggravated by the Veteran's service-connected lumbar spine and / or left knee disabilities.  

If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of the identified acquired psychiatric disorder, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected lumbar spine and / or left knee disabilities.

The examiner should comment on the September 2017 report from Dr. M. C., which concluded that the Veteran's bipolar disorder originated in basic training and progressed exponentially since that time.

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "at least as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against.

5.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


